        Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

    IN RE JPMORGAN PRECIOUS                    Master Docket No. 18-cv-10356 (GHW)
    METALS SPOOFING
    LITIGATION                                 CLASS ACTION


    THIS DOCUMENT RELATES TO:
    All Actions


                         MOTION OF THE UNITED STATES
                       FOR A THIRD EXTENSION OF THE STAY

       The United States, through its undersigned counsel, respectfully submits this

Motion for a Third Extension of the Stay that is set to expire on June 30, 2020. For

the reasons set forth below, the United States respectfully requests that the Court

extend the current stay of this consolidated civil action through the conclusion of a

related criminal prosecution pending in United States v. Smith, et al., Case No. 19 CR

669 (N.D. Ill.). 1

       The criminal case in Smith arises from substantially the same conduct, events,

and time period as the allegations in this consolidated civil action. The government

respectfully suggests that extending the stay would benefit this Court and all parties

by minimizing redundant litigation, narrowing the scope of discovery and issues to

be adjudicated in this case, and relieving potential defendants of the choice of having




1 This consolidated action was initially assigned to Judge Koeltl, who granted the
government’s motions to intervene and to stay (Dkt. No. 26), motion to extend the stay (Dkt.
No. 40), and second motion to extend the stay (Dkt. No. 48). This action was reassigned to
Judge Woods on February 25, 2020, and this is the government’s first motion to extend the
stay since the action was reassigned.
        Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 2 of 13



to potentially invoke their rights against self-incrimination. Further, since the last

extension of the stay, the Smith case was scheduled for trial beginning on April 5,

2021, and therefore the extension requested by the government is not open-ended and

is a reasonable period for the continuation of the stay.

        Prior to filing this motion, the government conferred with Sullivan &

Cromwell LLP, counsel for defendant JPMorgan Chase & Co. (“JPMorgan”), and

counsel for John Edmonds, and all stated that they do not oppose the government’s

request to extend the stay through the resolution of the criminal case.             The

government also conferred with Lowey Dannenberg, P.C., interim lead class counsel

on behalf of all plaintiffs, which stated that the plaintiffs oppose the government’s

request to extend the stay through the resolution of the criminal case.             The

government understands that the plaintiffs seek to extend the stay for only three

months and to have the parties report back to the Court after those three months

regarding whether the stay should be extended.

                                    BACKGROUND

        This consolidated civil action concerns allegations that precious metals traders

employed by JPMorgan manipulated the prices of precious metals futures and options

contracts from approximately January 1, 2009 through December 31, 2015. The first

individual complaint filed in this now-consolidated action was filed on November 7,

2018.    (See Complaint, Cognata v. JPMorgan Chase & Co., et al., 18-cv-10356

(S.D.N.Y. Nov. 7, 2018) (“Cognata Complaint”).) On February 5, 2019, Judge Koeltl

consolidated the various, related individual cases into the above-captioned




                                           -2-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 3 of 13



consolidated action. On February 25, 2019, Judge Koeltl granted the government’s

motion to intervene and to stay this consolidated action until May 31, 2019. On

May 30, 2019, Judge Koeltl granted the government’s motion to extend the stay until

October 31, 2019.

      On August 22, 2019, a grand jury in the United States District Court for the

Northern District of Illinois returned a sealed 14-count indictment (the “Indictment”),

charging three current and former JPMorgan precious metals traders—Gregg Smith,

Michael Nowak, and Christopher Jordan—with conspiracy to conduct or participate

in an enterprise engaged in a pattern of racketeering activity, in violation of 18 U.S.C.

§ 1962(d); conspiracy to commit price manipulation, bank fraud, wire fraud affecting

a financial institution, commodities fraud, and spoofing, in violation of 18 U.S.C.

§ 371; bank fraud, in violation of 18 U.S.C. § 1344(1); and wire fraud affecting a

financial institution, in violation of 18 U.S.C. § 1343. (Indictment ¶¶ 21, 44, 51, 54,

57, 59, 61, 63, 65 & 67, United States v. Smith, Case No. 19 CR 669, Dkt. No. 1 (N.D Ill.

Aug. 22, 2019) (“Indictment”).) The Indictment also charged Nowak and Smith with

attempted price manipulation, in violation of 7 U.S.C. § 13(a)(2); commodities fraud,

in violation of 18 U.S.C. § 1348(1); and spoofing, in violation of 7 U.S.C. §§ 6c(a)(5)(C)

and 13(a)(2). (Id. ¶¶ 51, 54, 69, 71, 73 & 75.)

      According to the Indictment, beginning in or around May 2008 and continuing

until at least in or around August 2016, Smith, Nowak, and Jordan, together with

their co-conspirators, placed orders to buy and sell precious metals futures contracts

with the intent to cancel those orders before execution, including in an attempt to




                                           -3-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 4 of 13



artificially affect prices and to profit by deceiving other market participants. (Id.

¶¶ 25, 44(e), 73, 75.) The Indictment alleges, among other things, that Smith, Nowak,

and Jordan and their co-conspirators placed one or more orders for precious metals

futures contracts on one side of the market which, at the time Smith, Nowak, and

Jordan and their co-conspirators placed the orders, they intended to cancel before

execution. (Id. ¶ 25(b).) By placing these orders for precious metals futures contracts,

Smith, Nowak, and Jordan created the false appearance of substantial supply or

demand in order to fraudulently induce other market participants to react to their

deceptive market information. (Id. ¶¶ 25(f)-(k), 63, 65.) This increased the likelihood

that one or more of their opposite-side orders would be filled by other market

participants, allowing Smith, Nowak, and Jordan and their co-conspirators to

generate trading profits and avoid losses for themselves and other members of the

precious metals desk at “Bank A,” the precious metals desk itself, and, ultimately,

Bank A. (Id. ¶ 25(j).)

      On September 16, 2019, Smith, Nowak, and Jordan were arrested, and the

Indictment was unsealed. On October 22, 2019, Nowak and Smith were arraigned

before U.S. District Court Judge Edmond E. Chang, and on October 25, 2019, Jordan

filed a waiver of his appearance at an arraignment.

      On November 14, 2019, a grand jury in the United States District Court for the

Northern District of Illinois returned a Superseding Indictment that incorporated the

allegations in the original Indictment and added one defendant, Jeffrey Ruffo. United

States v. Smith, Case No. 19 CR 669, Dkt. No. 52 (N.D Ill. Nov. 14, 2019)




                                          -4-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 5 of 13



(“Superseding Indictment”). Ruffo is a former JPMorgan precious metal salesperson,

and the Superseding Indictment charged him with conspiracy to conduct or

participate in an enterprise engaged in a pattern of racketeering activity, in violation

of 18 U.S.C. § 1962(d); conspiracy to commit price manipulation, bank fraud, wire

fraud affecting a financial institution, commodities fraud, and spoofing, in violation

of 18 U.S.C. § 371. Among other things, the Superseding Indictment alleged that one

of the reason the defendants and their co-conspirators engaged in their deceptive

trading activity was to benefit Ruffo’s hedge fund clients. (Id. ¶ 26(l).) On December

5, 2019, Ruffo made his initial appearance and was arraigned.

      On November 19, 2019, Judge Koeltl granted the government’s second motion

to extend the stay in this consolidated action and extended it until June 30, 2020.

The Court also directed the parties to report back to the Court by June 23, 2010 as to

whether the stay should be continued beyond June 30, 2020.

      Since Judge Koeltl’s second extension of the stay in this consolidated action,

the Smith case has been scheduled for trial beginning on April 5, 2021. Despite the

recent disruptions due to the COVID-19 pandemic, the parties in Smith are focused

on moving forward with trial on that date.

                                     DISCUSSION

I.    A Stay is Warranted through the Resolution of the Criminal Case

      This Court has inherent authority to enter a stay in this consolidated action,

deriving from the broader power inherent in every court “to control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and for

the litigants.”   Landis v. North American Co., 299 U.S. 248, 254 (1936).         When


                                           -5-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 6 of 13



considering whether to stay a civil action pending the resolution of a criminal case,

courts in the Second Circuit consider six factors:

      1) the extent to which the issues in the criminal case overlap with those
      presented in the civil case; 2) the status of the case, including whether
      the defendants have been indicted; 3) the private interests of the
      plaintiffs in proceeding expeditiously weighed against the prejudice to
      plaintiffs caused by the delay; 4) the private interests of and burden on
      the defendants; 5) the interests of the courts; and 6) the public interest.

Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99 (2d Cir. 2012) (quotation

omitted). Each of these factors supports extending the stay in this case.

      Overlap of issues between the civil and criminal cases.        The Superseding

Indictment and the complaints filed in this consolidated civil action arise out of

substantially the same underlying conduct and allege the same wrongdoing—namely,

manipulation of the markets for precious metals futures contracts.           Thus, the

substantial overlap between the civil and criminal matters weighs in favor of a stay.

See Volmar Distributors, Inc. v. New York Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993)

(“The most important factor at the threshold is the degree to which the civil issues

overlap with the criminal issues.”) (quotation omitted).

      Status of the criminal case. Smith, Nowak, Jordan, and Ruffo are charged in

the Superseding Indictment, but are not (as of yet) named explicitly in the complaints

filed in this consolidated action. The complaints filed in this case, however, do

identify “John Does 1-10” as defendants and describes them as “other precious metals

traders employed by Defendant JPM that participated in, facilitated, and assisted

with the manipulation and unlawful conduct alleged herein.” (Cognata Complaint

¶ 13.) It is a near-certainty, therefore, that Smith, Nowak, Jordan, and Ruffo are four



                                          -6-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 7 of 13



of the individuals included in John Does 1-10. “The strongest case for granting a stay

is where a party under criminal indictment is required to defend a civil proceeding

involving the same matter.” Volmar Distributors, 152 F.R.D. at 39; see also Louis

Vuitton, 676 F.3d at 101 (recognizing that indictment in parallel criminal proceeding

“supported the entry of a stay”); Trs. of Plumbers & Pipefitters Nat’l Pension Fund v.

Transworld Meek, Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995) (“A stay of a civil case

is most appropriate where a party to the civil case has already been indicted” in the

criminal case because “the prejudice to the plaintiffs in the civil case is reduced since

the criminal case will likely be quickly resolved due to Speedy Trial Act

considerations.”).   The status of the criminal case, and the likelihood that the

defendants charged in the Superseding Indictment will be named explicitly in this

consolidated action (even if they are only “John Does” for the time being) weigh in

favor of extending the stay.

      The interests of the plaintiffs. The plaintiffs in this case do not oppose the

extension of the stay, but rather they want to extend the stay for only three months.

To the extent they claim any prejudice by an extension of the stay through the end of

the related criminal prosecution, their argument is undercut by the fact that their

civil action is entirely based on the government’s investigation. The first complaint

filed in this consolidated action—the Cognata Complaint—was filed on November 7,

2018, one day after the Department of Justice publicly announced the guilty plea of

John Edmonds, a former precious metals trader at JPMorgan. Edmonds pleaded

guilty to one count of commodities fraud, and one count of conspiracy to commit wire




                                           -7-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 8 of 13



fraud, commodities fraud, commodities price manipulation, and spoofing, see

Information, United States v. John Edmonds, No. 3:18 CR 239 (RNC) (D. Conn. Oct. 9,

2018) (“Edmonds Information”), and Edmonds is identified in the Superseding

Indictment as a co-conspirator of Smith, Nowak, and Jordan, see Superseding

Indictment ¶ 19. The Cognata Complaint’s heavy reliance on the government’s case

against Edmonds is clearly demonstrated by, among other things, the fact that the

complaint was filed the day after Edmonds pled guilty and that the only example of

Edmonds’ spoofing in the Cognata Complaint is the same example contained in the

Information filed against him—down the millisecond for the times that certain orders

were placed.    (Compare Cognata Complaint ¶¶ 34-35 with Edmonds Information

¶¶ 8-9.) To the extent, therefore, that the plaintiffs believe they would suffer any

prejudice by extending the stay through the resolution of the criminal case, that is

surely outweighed by the benefits that will accrue to the plaintiffs from both the

additional evidence that may come to light in the government’s criminal case as well

as the narrowing of issues in dispute in this consolidated civil action. See In re

Worldcom, Inc. Sec. Litig., No. 02 Civ. 3288, 2002 WL 31729501, at *8 (S.D.N.Y. Dec. 5,

2002) (“The conviction of a civil defendant as a result of the entry of a plea or following

a trial can contribute significantly to the narrowing of issues in dispute in the

overlapping civil cases and promote settlement of civil litigation.”). Extending the

stay in this consolidated action through the end of the criminal case in United States

v. Smith will not prejudice the plaintiffs in this consolidated action.




                                            -8-
        Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 9 of 13



        The interests of the defendants. The defendants presently named in this case—

JPMorgan and John Edmonds—do not oppose the government’s request to extend the

stay.   In addition, as discussed above, the defendants in the criminal case (Smith,

Nowak, Jordan, and Ruffo) are very likely four of the John Does 1-10 that are also

listed in the complaints in this consolidated action. If the stay is not extended, and

Smith, Nowak, Jordan, and Ruffo are added as defendants (as they surely will be),

the lack of a stay may undermine their Fifth Amendment right against self-

incrimination. See SEC v. Treadway, No. 04 CIV.3464 VM JCF, 2005 WL 713826, at

*4 (S.D.N.Y. Mar. 30, 2005) (“[I]n the absence of a stay, [defendants] are faced with

the dilemma of making potentially incriminating admissions during discovery or

asserting their Fifth Amendment rights, on the basis of which the civil jury can draw

an adverse inference.”); SEC v. Dresser Indus., 628 F.2d 1368, 1375-76 (D.C. Cir. 1980)

(“Other than where there is specific evidence of agency bad faith or malicious

governmental tactics, the strongest case for deferring civil proceedings until after

completion of criminal proceedings is where a party under indictment for serious

offense is required to defend a civil or administrative action involving the same

matter.”). The lack of any opposition by the currently-identified defendants, and the

interests of prospective defendants who are very likely to be added to this case, weigh

in favor of extending the stay.

        The interests of the Court. When evaluating this factor, courts often look to the

“convenience of the court in the management of its cases” as well as the “efficient use

of judicial resources.” Sterling Nat. Bank v. A-1 Hotels Int’l, Inc., 175 F. Supp. 2d 573,




                                           -9-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 10 of 13



576 (S.D.N.Y. 2001) (internal quotation marks and citations omitted).              This

consolidated civil action is “likely to benefit to some extent from the Criminal Case

no matter its outcome.” SEC v. One or More Unknown Purchasers of Sec. of Glob.

Indus., No. 11-cv-6500 (RA), 2012 WL 5505738, at *4 (S.D.N.Y. Nov. 9, 2012). By

extending the stay of this consolidated action, the Court can “avoid a duplication of

efforts and a waste of judicial time and resources.” SEC v. Shkreli, No. 15-cv-7175

(KAM), 2016 WL 1122029, at *6 (E.D.N.Y. Mar. 22, 2016) (citation omitted). The

criminal case very likely will resolve issues of fact common to this consolidated civil

action and may reduce the number of issues to be decided in any subsequent

proceedings. See SEC v. Contorinis, No. 09-CV-1043 (RJS), 2012 WL 512626, at *3

(S.D.N.Y. Feb. 3, 2012) (“Courts in this district have consistently found that a

defendant convicted of securities fraud in a criminal proceeding is collaterally

estopped from relitigating the underlying facts in a subsequent civil proceeding.”).

Further—and particularly if the requested stay is extended through the termination

of the criminal proceedings—resolution of the criminal case could narrow the scope

of discovery and other issues in this civil litigation, which would benefit all parties,

as well as judicial economy. See, e.g., SEC v. Blaszczak, No. 17-CV-3919 (AJN), 2018

WL 301091, at *3 (S.D.N.Y. Jan. 3, 2018) (“The Criminal Case will resolve issues of

fact common to the civil case and may reduce the number of issues to be decided in

subsequent proceedings in this case.”); State Farm Lloyds v. Wood, No. CIV A H-06-

503, 2006 WL 3691115, at *3 (S.D. Tex. Dec. 12, 2006) (“The outcome of the criminal

proceedings may guide the parties in settlement discussions and potentially




                                         -10-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 11 of 13



eliminate the need to litigate some or all of the issues in this case.”). The efficient

use of judicial resources, therefore, weighs in favor of extending the stay through the

resolution of the related criminal prosecution.

       The public interest. “[T]he public’s interest in the effective enforcement of the

criminal law is the paramount public concern.” Shkreli, 2016 WL 1122029, at *7. As

is true here, “[b]ecause of the overlapping issues in the criminal and civil cases, the

criminal prosecution will serve to advance the public interests at stake here.”

Transworld, 886 F. Supp. at 1140; see also SEC v. McGinnis, 161 F. Supp. 3d 318, 324

(D. Vt. 2016) (granting stay of SEC action in part because the “public’s interest in the

integrity of the [parallel] criminal case is entitled to precedence over the civil litigant”

(quotation omitted)). If, as discussed above, the four defendants in the criminal case

(Smith, Nowak, Jordan, and Ruffo) are added as named defendants to this action (as

opposed to being simply John Does right now), they may seek discovery, and “a stay

of discovery is often necessary where liberal discovery rules will allow a litigant to

undermine, or gain an unfair advantage in, a potential criminal prosecution which

parallels the subject matter of the civil action.” Treadway, 2005 WL 713826, at *4;

see also Morris v. Am. Fed’n of State, Cnty. & Mun. Emps., No. 99-CV-5125, 2001 WL

123886, at *2 (S.D.N.Y. Feb. 9, 2001) (“The public has an interest in ensuring the

criminal discovery process is not subverted.”).        Extending the stay through the

resolution of the criminal case would serve the public’s interest in the effective

enforcement of the criminal laws without interference from the civil discovery

process.




                                           -11-
      Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 12 of 13



                                   CONCLUSION

      For these reasons, the Motion of the United States for a Third Extension of the

Stay seeking to stay this consolidated action through the conclusion of the related

criminal prosecution in United States v. Smith, Case No. 19 CR 669 (N.D. Ill.) should

be granted.

      Dated: June 23, 2020


                                               Respectfully submitted,

                                               ROBERT A. ZINK
                                               Chief, Fraud Section

                                        By:      /s/ Matthew F. Sullivan
                                               Avi Perry, Assistant Chief
                                               Matthew F. Sullivan, Trial Attorney
                                               Criminal Division
                                               U.S. Department of Justice
                                               1400 New York Ave., NW
                                               Washington, DC 20530
                                               (203) 821-3797 (Perry)
                                               (202) 353-6200 (Sullivan)
                                               Avi.Perry@usdoj.gov
                                               Matthew.Sullivan2@usdoj.gov




                                        -12-
       Case 1:18-cv-10356-GHW Document 60 Filed 06/23/20 Page 13 of 13



                              CERTIFICATE OF SERVICE

       I, Mathew F. Sullivan, hereby certify that on June 23, 2020, I electronically

filed the foregoing Motion of the United States for a Third Extension of the Stay

with using the CM/ECF electronic filing system, which will automatically send a

Notice of Electronic Filing to all parties.


                                               /s/ Matthew F. Sullivan
                                              Matthew F. Sullivan
                                              Trial Attorney
                                              Criminal Division, Fraud Section
                                              U.S. Department of Justice
